

Exhibit 10.05
[ebayinclogorgb.jpg]








April 3, 2015


Harry A. Lawton








Dear Hal:


eBay Inc. (“eBay” or the “Company”) is pleased to offer you the exempt position
of Senior Vice President, North America, eBay Marketplaces, at a bi-weekly
salary of $25,000.00, which is equivalent to an annualized salary of
$650,000.00.


You will be eligible to participate in the eBay Incentive Plan (eIP) with an
annual bonus based on individual achievement as well as company performance. The
annual bonus period is from January 1 through December 31. Your target bonus for
the eIP is 75% of your annual base salary, pro-rated based on the eligible
earnings paid while you are employed in an eIP eligible position during the
annual bonus period. There is no guarantee any eIP bonus will be paid, and any
actual bonus will be determined after the end of the annual bonus period based
on your eligible earnings as defined in the eIP. To be eligible to receive any
eIP bonus, you must be employed on or before the first business day of the
fourth quarter and you must be employed on the date the bonus is paid. The
payment of any bonus is subject to the terms and conditions of the eIP. eBay
reserves the right, in its sole discretion, to amend, change or cancel the eIP
at any time.


You will be entitled to a supplemental cash payment in the amount of $300,000
(less deductions and applicable taxes) for each of the next three years. The
first payment will be made within two pay periods of your start date. The second
and third payments will be made on or around the first and second anniversaries
of your start date, subject to your continued employment on the date of payment.


You will also be eligible to receive a one-time make-good bonus payment of
$130,000 (less deductions and applicable taxes). The make-good payment will be
made within two pay periods of your start date.


It will be recommended to the Board of Directors of eBay Inc. that you be
granted (a) a stock option to purchase shares of eBay’s common stock, (b) an
award of restricted stock units (“RSUs”), and (c) a target award of
performance-based restricted stock units (“PBRSUs”), as described in the
following paragraphs. The grants described below are denominated as a U.S.
dollar value. For the stock option grant, the number of shares of eBay common
stock subject to the option will be determined by dividing the U.S. dollar value
of the award by the Average eBay Closing Price (as described in this paragraph),
multiplying the resultant total by three (3), and rounding up to the nearest
whole number of shares of eBay common stock. For the RSU award, the number of
shares to be granted will be determined by dividing the U.S. dollar value of the
award by the Average eBay Closing Price (as described in this




1



--------------------------------------------------------------------------------





paragraph) and rounding up to the nearest whole number of shares of eBay common
stock. For the target PBRSU award, the number of shares subject to the target
award will be determined by dividing the U.S. dollar value of the award by the
Average eBay Closing Price (as described in this paragraph) and rounding up to
the nearest whole number of shares of eBay common stock. The “Average eBay
Closing Price” shall be calculated based on the average of the closing prices of
eBay common stock in U.S. dollars as reported on the NASDAQ Global Select Market
for the period of 10 consecutive trading days ending on (and including) the last
trading day prior to the date of grant.


In accordance with the methodology above, it will be recommended to the Board of
Directors of eBay that you be granted a stock option to purchase eBay’s common
stock valued at USD $600,000, subject to the terms and conditions of eBay’s
current stock plans (the “Plans”) as well as the terms and conditions of the
stock option agreement (which will be provided to you as soon as practicable
after the grant date). The exercise price for the stock option will be no less
than the fair market value of eBay’s common stock, as determined according to
the Plans, on the grant date. Generally, the stock option will vest and become
exercisable (assuming your continued employment with an eBay company on each
vesting date) over four years as follows: 25% of the shares subject to the stock
option will vest one year after the commencement of your employment and an
additional 1/48th of the shares subject to the stock option will vest each month
thereafter.


It will also be recommended to the Board of Directors of eBay that you be
granted an award of RSUs valued at USD $900,000 to be granted under the Plans as
well as the terms and conditions of the RSU agreement (which will be provided to
you as soon as practicable after the grant date). Generally, the RSUs will vest
and become non-forfeitable (assuming your continued employment with an eBay
company on each vesting date) over four years at the rate of 25% a year on each
anniversary of the date of grant, subject to applicable taxes and withholdings.


It will also be recommended to the Board of Directors of eBay that you be
granted a target award of PBRSUs valued at USD $1,500,000 to be granted under
the Plans as well as the terms and conditions of the PBRSU agreement (which will
be provided to you as soon as practicable after the grant date). The PBRSUs will
cover performance over the period January 1, 2015 through December 31, 2016. The
target award will be applied only to this performance period. The actual amount
of the award will be determined based on Company performance and will be subject
to the terms and conditions of the performance plan approved by the Compensation
Committee. PBRSUs earned based on Company performance for the two year period
will be granted in early 2017 and will vest and become non-forfeitable (assuming
your continued employment with an eBay company on each vesting date) as follows:
50% of the shares subject to the award on or about March 1, 2017 (the “Initial
Vest Date”) and the remaining 50% of the shares on the first anniversary of the
Initial Vest Date, subject to necessary withholding for applicable taxes.


In addition, it will be recommended to the Board of Directors of eBay that you
be granted a supplemental award of RSUs valued at USD $3,000,000 to be granted
under the Plans as well as the terms and conditions of the RSU agreement (which
will be provided to you as soon as practicable after the grant date). Generally,
the RSUs will vest and become non-forfeitable (assuming your continued
employment with an eBay company on each vesting date) over four years at the
rate of 25% a year on each anniversary of the date of grant, subject to
applicable taxes and withholdings.


 


2



--------------------------------------------------------------------------------





Subject to the terms of the Plan (or any successor Company equity plan), you
will be eligible to receive annual equity compensation grants under eBay’s Focal
review process beginning in 2016.  Subject to the foregoing commitment, the
aggregate target grant value and form of award will be determined by eBay and
approved by the Compensation Committee of the Board of Directors.


All employees are subject to eBay’s Insider Trading Agreement, which outlines
the procedures and guidelines governing securities trades by company personnel.
You will be provided with a copy of eBay’s Insider Trading Agreement. Please
review the Agreement carefully, execute the certification and submit it to
eBay’s human resources department.


You will be eligible to receive a one-time Equity Make-good payment of
$2,500,000 in cash (less deductions and applicable taxes). The Equity Make-good
payment will be made within two pay periods of your start date. In the event
that your employment is involuntarily terminated for Cause (as defined below) or
you resign other than for Good Reason (as defined below) prior to completion of
one year of service from your start date, the Equity Make-good payment is fully
refundable to the Company. If your employment is involuntarily terminated for
Cause or you resign other than for Good Reason after one year, but prior to the
third anniversary from your start date, your repayment obligation will be
reduced by 1/36th for every full month of active employment. No repayment of the
Equity Make-good payment will be required for termination after three years of
employment with the Company.


You will be entitled to receive a Housing Assistance/Transition payment of
$1,200,000 (less deductions and applicable taxes), paid within two pay periods
your start date. In the event that your employment ceases for reason of Cause
(as defined below) or you resign other than for Good Reason (as defined below)
prior to completion of one year of service from your start date, the payment is
fully refundable to the Company. If your employment ceases for reasons of cause
or resignation after one year of service, but prior to the second anniversary
from your start date, your repayment obligation for the Housing
Assistance/Transition payment will be reduced by 1/24th for every full month of
active employment. No repayment would be required for termination after two
years of employment with the Company.


The Company will provide reasonable temporary housing suitable for you and for
your family in the Bay Area and will cover the cost of weekly commuting from
your home in Georgia and the Bay area for six months. The Company will also
provide assistance related to your purchase of a home in the Bay area and
shipment of household goods from Georgia to the Bay area under the terms of
eBay’s relocation assistance program for executives. The Company will provide a
tax gross up in connection with the cost of travel, housing and relocation
expenses to the extent applicable. The details of the commuting, temporary
housing and relocation arrangements are covered in a separate letter.


You will be also entitled to the benefits that eBay customarily makes available
to employees in positions comparable to yours. Please refer to the benefit plan
documents for more details, including eligibility. eBay reserves the right, in
its sole discretion, to amend, change or cancel the benefits at any time.


You will be eligible to accrue 20 days of Paid Time Off (“PTO”) per year.








3



--------------------------------------------------------------------------------





Your employment with the Company is “at-will” and either you or the Company may
terminate your employment at any time, with or without cause or advance notice.
The at-will nature of the employment relationship can only be changed by written
agreement signed by eBay’s Chief Executive Officer.


Severance Protections.


Although your employment with the Company shall be “at-will” as set forth above,
you may be entitled to severance protection in certain circumstances, as
described below, subject in all instances to you executing and not revoking the
Company’s standard form of release (which shall also contain customary
exceptions for your continued indemnification and coverage under D&O policies,
exclusions for vested benefits under retirement and welfare benefit plans and
equity incentive plans, and reasonable post-employment cooperation covenants
(but for the avoidance of doubt no restrictive covenants or other covenants
imposing limitations on your post-employment activities (the “Release”) within
60 days of your termination of employment, with such amounts or benefits to be
paid and/or provided as of the date the Release becomes irrevocable, provided
that if the 60-day time period following your termination of employment spans
two calendar years, they shall be provided as of the later of the date the
Release becomes irrevocable or the first calendar day of the calendar year
following the year in which your employment terminates.


Prior to the Spin-Off; Termination Outside a Change in Control Period. If, prior
to the Spin-Off and outside a Change in Control Period (as defined below), your
employment is involuntarily terminated by the Company other than for Cause (as
defined below) or if you voluntarily resign for Good Reason (as defined below),
then the Company shall provide you with (a) the Accrued Benefits (as defined
below) and (b) a lump sum severance payment, payable not later than 30 days
after you execute a release of claims against the Company (the “Release”) and
any revocation period has expired (which, if such payment date could straddle
two calendar years, must occur in the later calendar year), in an amount equal
to the sum of:
(i) two times the sum of (a) your Annual Base Salary (as defined below) and
(b) your Bonus Amount (as defined below);
(ii) any Make-good Cash Payments that are owed to you pursuant to the terms of
this Letter and have not yet been paid as of the date of your termination of
employment; and
(iii) notwithstanding any election you may have made to defer any portion of any
RSUs or PBRSUs, a cash amount equal to the value of any eBay equity awards that
are outstanding and unvested as of the date of your termination of employment
(including your voluntary resignation due to a Spin Failure Good Reason (as
defined in the definition of “Good Reason” below), or because your employment
was involuntarily terminated by the Company other than for Cause during the
30-day period ending on, or the 60-day period beginning on, the date that a Spin
Failure Good Reason occurs) which, but for such termination, otherwise would
have become vested pursuant to their respective vesting schedules within 24
months following the date of such termination (with such value calculated based
on the Valuation Assumptions ).


On and After the Spin-Off; Termination Outside a Change in Control Period. If,
on or after the Spin-Off and outside a Change in Control Period, your employment
as SVP, North America, eBay is terminated by the Company without Cause or if you
voluntarily resign for Good Reason, then the Company shall provide you with (a)
the Accrued Benefits and (b) a lump sum severance payment, payable not later
than 30 days after you execute a Release and any revocation period has expired


4



--------------------------------------------------------------------------------





(which, if such payment date could straddle two calendar years, must occur in
the later calendar year), in an amount equal to the sum of:
(i) (X) in the event that your employment is terminated on or before the one
year anniversary of the date of the commencement of your employment, two times
the sum of (a) your Annual Base Salary and (b) your Bonus Amount; (Y) in the
event that your employment is terminated following the one year anniversary date
of the commencement of your employment but on or before the two year anniversary
of the date of the commencement of your employment, 1.5 times the sum of
(a) your Annual Base Salary and (b) your Bonus Amount; and (Z) in the event that
your employment is terminated following the two year anniversary of the date of
the commencement of your employment, one times the sum of (a) your Annual Base
Salary and (b) your Bonus Amount; and
(ii) any Make-good Cash Payments that are owed to you pursuant to the terms of
this Letter and have not yet been paid as of the date of your termination of
employment; and
(iii) notwithstanding any election you may have made to defer any portion of any
RSUs or PBRSUs, a cash amount equal to the value of any other eBay equity awards
that are outstanding and unvested as of the date of your termination of
employment which, but for such termination, otherwise would have become vested
pursuant to their respective vesting schedules within 12 months following the
date of such termination (with such value calculated based on the Valuation
Assumptions).


Termination During a Change in Control Period. If, during a Change in Control
Period, your employment as SVP, North America, eBay is terminated by the Company
without Cause or if you voluntarily resign for Good Reason, then the Company
shall provide you with (a) the Accrued Benefits and (b) a lump sum severance
payment, payable not later than 30 days after you execute the Release and any
revocation period has expired (which, if such payment date could straddle two
calendar years, must occur in the later calendar year), in an amount equal to
the sum of:
(i) two times the sum of (a) your Annual Base Salary and (b) your Bonus Amount;
(ii) any Make-good Cash Payments that are owed to you pursuant to the terms of
this Letter and have not yet been paid as of the date of your termination of
employment; and
(iii) notwithstanding any election you may have made to defer any portion of any
RSUs or PBRSUs, a cash amount equal to the value of all then unvested eBay
equity awards that are outstanding and unvested as of the date of termination of
employment (with such value calculated based on the Valuation Assumptions).


Special Treatment of Equity Awards on Death/Permanent Disability. In the event
that your employment with eBay terminates due to your death or disability
(within the meaning of eBay’s long-term disability plan), within thirty (30)
days after the date of such termination of employment, you will receive a cash
payment equal to the value of any eBay equity awards that were outstanding and
unvested as of the date of such termination which, but for such termination,
otherwise would have become vested pursuant to their respective vesting
schedules within 24 months following the date of such termination (with such
value calculated based on the Valuation Assumptions).


Tax and Other Matters.


Section 409A. The Company may withhold from any amounts payable to you such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation. It is intended that the payments
and benefits provided under this Letter shall comply






5



--------------------------------------------------------------------------------





with the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) and the regulations relating thereto, or an exemption
to Section 409A, and this Letter shall be interpreted accordingly. Any payments
or benefits that qualify for the “short-term deferral” exception or another
exception under Section 409A shall be paid under the applicable exception. Each
payment under this Letter will be treated as a separate payment for purposes of
Section 409A. Notwithstanding anything to the contrary herein, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Letter providing for the payment of amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and, for purposes of any such
provision of this Letter, references to a “resignation,” “termination,”
“termination of employment” or like terms shall mean separation from service. If
you become entitled to a payment of nonqualified deferred compensation as a
result of your termination of employment and at such time you are a “specified
employee” (within the meaning of Section 409A and as determined in accordance
with the methodology established by the Company as in effect on your date of
termination), such payment will be postponed to the extent necessary to satisfy
Section 409A, and any amounts so postponed will be paid in a lump sum on the
first business day that is six months and one day after your separation from
service (or any earlier date of your death). If the compensation and benefits
provided under this Letter would subject you to taxes or penalties under Section
409A, the Company and you will cooperate diligently to amend the terms of this
Letter to avoid such taxes and penalties, to the extent possible under
applicable law.


Change in Control Golden Parachute Excise Taxes. In the event of a Change in
Control, where an accounting firm designated by the Company determines that the
aggregate amount of the payments and benefits that (but for the application of
this paragraph) would be payable to you under this Letter agreement or any other
plan, policy or arrangement of the Company and any of their affiliates, exceeds
the greatest amount of payments and benefits that could be paid or provided to
you without giving rise to any liability for any excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then you may elect either to (1) pay the
Excise Tax and receive all such payments and benefits as may be payable to you,
or (2) only receive the aggregate amount of such payments and benefits payable
or to be provided to you that would not exceed the amount that produces the
greatest after-tax benefit to you after taking into account any Excise Tax and
other taxes that would otherwise be payable by you (such reduced amount of
payments and benefits, the “Reduced Benefit Amount”). In the event you elect to
receive the Reduced Benefit Amount, however, the reduction in such payments or
benefits pursuant to the immediately preceding sentence shall be made in the
following order: (1) by reducing severance payments based on your Annual Base
Salary and Bonus Amount, if any is then payable, and then (2) by reducing
amounts in respect of any equity-based awards (first in the form of cash
payments, if any are due hereunder, then in respect of any vesting of any such
awards hereunder, and only thereafter in respect of any vesting of any such
awards under any other plan or arrangement).


Definitions.
 
“Accrued Benefits” means (a) prompt payment of any accrued but unpaid annual
base salary through the last day of employment, (b) prompt payment of any
unreimbursed expenses incurred through the last day of employment subject to
your prompt delivery of all required documentation of such expenses pursuant to
applicable employer policies, (c) all other vested payments, benefits or






6



--------------------------------------------------------------------------------





fringe benefits to which you are entitled under the terms of any applicable
compensation arrangement or benefit, equity or fringe benefit plan or program or
grant (excluding any other severance plan, policy or program) or this Letter in
accordance with the terms of such plan, program or grant, including any unpaid
bonus for any prior fiscal year when it otherwise would have been paid, and (d)
a prorated portion of the eIP bonus, if any, that you otherwise would have
earned and been paid in respect of the fiscal year in which your employment
terminates based on the actual performance of the company for the full year,
with such prorated portion calculated based on the period of time during such
fiscal year that you were employed, relative to the full fiscal year and only
based on the company performance element of the bonus (such prorated eIP bonus
amount, if any, the “Prorated Bonus”). You will receive your Prorated Bonus on
the date that all other participants in the eIP receive their eIP bonuses in
respect of such fiscal year.


“Annual Base Salary” will mean an amount equal to $650,000 (or such greater
amount as in effect immediately prior to your termination date).


“Bonus Amount” will mean an amount equal to 75% of your Annual Base Salary (or
such greater amount as may be established as your target bonus payment
immediately prior to your termination date).


“Cause” shall mean (a) your failure to attempt in good faith to substantially
perform your assigned duties, other than failure resulting from your death or
incapacity due to physical or mental illness or impairment, which is not
remedied within 30 days after receipt of written notice from the Company
specifying such failure; (b) your indictment for, conviction of or plea of nolo
contedere to any felony (or any other crime involving fraud, dishonesty or moral
turpitude); or (c) your commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, or breach of fiduciary duty against the
Company, except good faith expense account disputes.


“Change in Control” shall mean, for purposes of this Letter, a “Change in
Control” as such term is defined in the Plan or, following the Spin-Off, as such
term may be defined (if different) under any successor equity incentive plan.


“Change in Control Period” means the period that begins 90 days prior to, and
ends 24 months following, a “Change in Control.”


“Good Reason” means, without your written consent, any of the following events,
whereafter you resign your employment within the periods provided below:
(a) the effective date of the Spin-Off does not occur on or before October 1,
2016, in which case you shall have until December 1, 2016 to resign for “Good
Reason;” or
(b) (i) a material reduction in your annual base salary; (ii) a material
reduction in your annual target bonus opportunity; (iii) (x) prior to the
Spin-Off, a material reduction in your authority, duties or responsibilities as
SVP, North America, eBay Marketplaces (which would include your failure to
report to the President of eBay Marketplaces), but (y) on and after the
Spin-Off, a material reduction in your authority, duties or responsibilities as
SVP, North America, eBay (which would include your failure to report to the CEO
of a publicly traded company); (iv) following a Change in Control, a requirement
by the Company that you relocate your primary office to a location that is more
than 35 miles from the location of your primary office immediately prior to the
Change in




7



--------------------------------------------------------------------------------





Control; or (v) any other material breach by the Company of this Letter. You
will be deemed to have given consent to the condition(s) described in any of
clauses (i) through (v) of this paragraph (b) if you do not provide written
notice to the Company of such Good Reason event(s) within 60 days from the first
occurrence of such Good Reason event(s), following which the Company shall have
30 days to cure such event, and to the extent the Company has not cured such
Good Reason event(s) during the 30-day cure period, you must terminate your
employment for Good Reason no later than 60 days following the occurrence of
such Good Reason event(s) by providing the Company 30 days’ prior written notice
of termination, which may run concurrently with the Company’s cure period.


“Valuation Assumptions” means, collectively, the following assumptions: (x) each
share of eBay common stock underlying an award has a value equal to the average
of the closing prices of eBay common stock as reported on the NASDAQ Global
Select Market for the period of 10 consecutive trading days ending on (and
including) the last trading day prior to the date of your termination of
employment, (y) if the date of your termination of employment occurs during the
performance period with respect to an award of PBRSUs whose target value has
been established prior to the date of your termination of employment, but whose
number of shares of eBay common stock that would be subject to such award based
on achievement of applicable performance targets has not yet been granted, then
any such award shall be deemed to have been earned and granted assuming
achievement of target performance in respect of the applicable performance
period immediately prior to such date of termination and (z) any Options that
you hold that are outstanding immediately prior to the date of your termination
of employment will be valued based on their spread (i.e., the positive
difference, if any, of the value of each share of eBay common stock underlying
the Option, as determined pursuant to clause (x) above, less the per share
exercise price of such Option).


Under federal immigration laws, the Company is required to verify each new
employee’s identity and legal authority to work in the United States.
Accordingly, please be prepared to furnish appropriate documents satisfying
those requirements; this offer of employment is conditioned on submission of
satisfactory documentation. Enclosed is a list of the required documents.


All of us at eBay are very excited about you joining our team and look forward
to a beneficial and fruitful relationship. However, should any dispute arise
with respect to your employment or the termination of that employment, we both
agree that such dispute shall be conclusively resolved by final, binding and
confidential arbitration rather than by a jury court or administrative agency.
The Company will bear those expenses unique to arbitration. Please review the
enclosed Mutual Arbitration Agreement carefully.


As a condition of your employment, you must complete both the Mutual Arbitration
Agreement and the enclosed Employee Proprietary Information and Inventions
Agreement prior to commencing employment. These agreements address important
obligations to the Company, both during and after your employment; therefore,
please read both agreements carefully before signing them and submitting them to
eBay’s human resources department. If you should have any questions about either
agreement, please contact me.


This offer letter, the Mutual Arbitration Agreement, the Employee Proprietary
Information and Inventions Agreement, as well as all other enclosed required
documents, contain the entire agreement






8



--------------------------------------------------------------------------------





with respect to your employment. Should you have any questions with regard to
any of the items indicated above, please call me. Kindly indicate your consent
to this offer letter by signing copies of this letter and returning it to me.
All other documents requiring your signature must be submitted prior to your
start date, including but not limited to the Mutual Arbitration Agreement, the
Employee Proprietary Information and Inventions Agreement, and the Insider
Trading Agreement certification.


Upon your signature below, this will become our binding agreement with respect
to your employment and its terms merging and superseding in their entirety all
other or prior offers, agreements and communications, whether written or oral,
by you and the Company as to the specific subjects of this letter.


We are excited at the prospect of you joining our team. We look forward to
having you on board!




Very truly yours,


/s/ Robin J. Colman


Robin J. Colman
Vice President, Compensation, Benefits and M&A
eBay Inc.


ACCEPTED:


/s/ Harry Lawton            
Harry Lawton    


April 7, 2015
Date


Anticipated Start Date: May 11, 2015    




9

